1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      PATRICIA G. BARNES,                               Case No. 3:18-cv-00199-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       NANCY A. BERRYHILL, Acting
9      Commissioner Social Security
       Administration,
10
                                  Defendants.
11

12           Pro se Plaintiff Patricia G. Barnes has moved to have this Court reopen her case

13    under Fed. R. Civ. P. 59(e) (“Motion”), contending that the Court erred in ruling on all of

14    her claims. (ECF No. 145.) 1 The Court will deny the Motion.

15           Rule 59(e) allows a district court to reconsider and amend a previous order as an

16    ““extraordinary remedy, to be used sparingly in the interests of finality and conservation of

17    judicial resources.” Kona Enter., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)

18    (internal quotation marks and citation omitted). “[A] motion for reconsideration should not

19    be granted, absent highly unusual circumstances, unless the district court is presented

20    with newly discovered evidence, committed clear error, or if there is an intervening change

21    in the controlling law.” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.

22    1999). “A Rule 59(e) motion may not be used to raise arguments or present evidence for

23    the first time when they could reasonably have been raised earlier in the litigation.” Kona

24    Enter., 229 F.3d at 890 (citing 389 Orange St. Partners, 179 F.3d at 665).

25    ///

26   ///
27   ///
             1TheCourt has also considered Defendant’s response (ECF No. 150) and Plaintiff’s
28
      reply (ECF No. 153).
1           Plaintiff’s Motion neither identifies new evidence, a change in controlling law, nor

2    demonstrates that the Court’s Order committed clear error or was manifestly unjust.

3    Plaintiff largely attempts to raise new issues that could have been previously raised and

4    otherwise argues that the Court improperly applied the applicable standard and cannot

5    dismiss her case with prejudice at this stage. None of Plaintiff’s arguments belie this

6    Court’s ruling dismissing Plaintiff’s case with prejudice.

7           It is therefore ordered that Plaintiff’s motion to reopen her case (ECF No. 145) is

8    denied. Plaintiff’s motion to supplement (ECF No. 154) is likewise denied.

9           It is further ordered that Defendant’s motion for an extension of time to respond to

10   the Motion (ECF No. 147) is granted nunc pro tunc.

11          DATED THIS 3rd day of October 2019.

12

13                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
